Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/11/22 has been entered and fully considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBain US 2018/0058500 A1).
In regard to claim 1, MacBain teaches a movable long-span structure comprising: at least one movable long-span assembly (28);
a plurality of first transport devices (34) fixedly engaged with a first region of the at least one long-span assembly (see [0050] “rigidly secured to the adjacent end 38 of truss 36 in any convenient manner, e.g. a fixed joint”); 
a plurality of second transport devices (32) engaged with a second region of the at least one long-span assembly (26 –bottom side of fig. 6 as presented), wherein the second region is spaced a distance from the first region (see fig. 6); and
a plurality of slide bearing assemblies (50), wherein each of them secure one of the plurality of second transport devices (fig. 10) to the at least one long-span assembly and enables movement of the second region of the at least one long-span assembly relative to the first region thereof (see [0052]); 
and wherein each of the plurality of slide bearings assemblies is a linear slide bearing assembly. According to the dictionary definition of ‘linear’ and per broadest reasonable interpretation, the bearing of MacBain is interpreted as a linear bearing as it slides in the one direction (linear). As noted in the figure below, the bearing slides linearly in the X direction. 

    PNG
    media_image1.png
    820
    530
    media_image1.png
    Greyscale

In regard to claim 2, MacBain teaches the claimed invention wherein each of the plurality of first transport devices is a first bogie (carriage 34) and each of the second ones is a second bogie (carriage 32), and wherein the movable long-span structure further comprises:
a first and a second rail parallel to each other (26s –see fig. 6),
wherein the plurality of first bogies is engaged with the first rail and each of the plurality of second bogies is engaged with the second rail (see [0047-0048]); and
wherein the plurality of first and second bogies are actuatable to move the at least one long-span assembly in one of a first direction and a second direction (see [0047-0049]).
In regard to claims 3 and 10, MacBain teaches the claimed invention wherein each of the plurality of second transport devices (bogies) comprises:
a body (48) having a top, bottom, first and second ends, and first and second sides extending between the first and second ends; wherein the body has a longitudinal axis extending between the fist end and the second end (see figs. 9-10);
one or more wheel assemblies (drive systems) (44) provided on the body (see fig. 8) and being actuatable to move the body in one of a first and second direction along a pathway (see [0051]); and
a slide bearing (bearing assembly) (52) engaged in part with the body (via 60) and in part with the at least one long-span assembly (via 54), wherein each slide bearing is a linear slide bearing (as explained above for claim 1, the slide bearings are linear in the X direction).
In regard to claims 5 and 12, MacBain teaches the claimed invention wherein a movement axis of one or both of the lower bearing plate and upper plates is oriented at right angles to the longitudinal axis of the body (see fig. 8 showing the extend of the longitudinal body (from 56 to 56) –Note that the plates provide movement in an axis extending into and out of the page thus perpendicular to the longitudinal axis of the body).
In regard to claim 7, MacBain teaches a system (figs. 5-7) for moving a long-span structure (28) relative to a base member (22); said system comprising:
at least one first bogie (34) engaged proximate a first end of a long-span structure and movable along a first track (26 –top track as seen in fig. 6); and 
at least one second bogie (32) engaged proximate a second end of the long-span structure and movable along a second track (26 –bottom side of fig. 6 as presented);
wherein the first and second ends of the long span structure are spaced laterally apart from each other (see fig. 6 and 7); and the first track and the second track extend longitudinally (shown in fig. 6); and wherein each of the at least one second bogie includes a slide bearing assembly (50) interposed between a body of the at least one second bogie (42) and the long-span structure (40 –see [0050]).
In regard to claim 8, MacBain teaches the claimed invention wherein the at least one first and second bogies are actuatable to move in unison along the first and second tracks in a first and second longitudinal directions and thereby move the long-span structure (28) relative to a base member (24) in the first and second longitudinal directions.
It is noted that claim 8 is taught by MacBain as disclosed in [0047-0049] and the figures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over MacBain.
In regard to claim 6, MacBain teaches the claimed invention further comprising one of a low-friction material and a friction reducing surface applied to an upper surface of the lower plate (first layer of 80) and the other of the low friction material and the friction-reducing surface applied to a lower surface of the upper bearing plate (second layer of 80 –see [0063]). 
It is noted that MacBain does not explicitly recite each of the one or more layers of 80 is attached to the upper and lower plates respectively, however, one of ordinary skill in the art would have found it obvious to apply each layer to each of the plates so as to facilitate the sliding motion between the plates as provided by MacBain.
In regard to claim 13, it is noted that the structural limitations being claimed in claim 13 have been addressed and rejected in the above rejections of claims 1-6 therefore the claimed method steps are obviously necessitated by the device of MacBain because the rails are mounted to the support structure as seen in figs. 5-6, the bogies or transport devices are engaged on the rails respectively, the first transport devices are fixedly secured and the second transport devices are secured as claimed; the transport devices are actuated and moved along the rails as claimed. 
In regard to claim 14, MacBain teaches, as best understood, that the long-span structure can thermally expand and contract ([0002] and [0054]) and the bearing plates slide laterally with respect to the rail (see [0058]).
In regard to claim 15, MacBain teaches the slider plate slides in first and second directions when the structure thermally expands and contracts (see [0045] and [0048] and [0052]).
In regard to claims 16 and 17, MacBain teaches that the first transport devices are fixedly connected to the structure while the second ones are “release carriages” (see [0050]) thus preventing lateral movement of the first region of the structure while allowing lateral movement of the second region (see also fig. 4).

Allowable Subject Matter
Claims 4, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggests the movable long-span assembly as recited in claims 1, 3, 7 and 10, wherein the slide bearing comprises upper and lower plates as recited within the context of the claims and such upper and lower plates are flat, 

Response to Arguments
Applicant arguments have been entered and fully considered but are not persuasive.
Applicant argues that MacBain does not teach a linear slide bearing because it is disclosed throughout their specification and claims that their slide bearing is non-linear in nature. 
It is acknowledged that MacBain refers to its bearing as a non-linear bearing, however, that does not exclude the reference as a teaching of the linear bearing assembly claimed by Applicant.  The word “linear” is commonly defined as “of, in, along or relating to a line. Of, or, relating to length. Resembling, represented by, or consisting of a line or lines.” Therefore, per broadest reasonable interpretation and given that Applicant has not provide an explanation of the linear nature of the bearing of the instant application, the bearing of MacBain is a linear bearing in the X axis because the sliding movement of the bearing takes place along the x axis direction. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633